Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Safety Cutting Member with Actuator Guard.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.   
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitation of Claim 16, reading: “the housing has a trapezoidal cross section” is indefinite.  A trapezoid is defined as “a quadrilateral with only one pair of parallel sides” See Oxford languages dictionary.  It appears that the housing 16 of the present invention is not a quadrilateral, but instead has many more than four sides.  Thus it is not clear how the part is trapezoidal.  At best, the housing seems to resemble a trapezoid in shape, since it has some portions that are parallel and some portions that are not parallel to one another.  For purposes of advancing prosecution this is how the limitation will be interpreted.
Claim 19 recites the limitation "the rearward facing engagement surface" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  Because a rearward facing engagement surface has not been previously delimited in the claim it is unclear if this refers to some other previously claimed structure, or whether this is a newly introduced structure.  If this is newly introduced structure than the limitation should be preceded by the pronoun “a” instead of “the”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-11, 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 1701771, Di Stefano.
Regarding Claim 1, Di Stefano discloses a safety cutting device, comprising: 
an elongate housing (2) defining a sheath having an anterior opening (5), a posterior opening (3, even though the posterior opening is substantially completely blocked to the exterior environment by the cover 4, this does not preclude the opening being considered an opening under a broadest reasonable interpretation of the term; the claim does not require that opening be partly open to an exterior environment when opposed by the cover; rather an opening appears to be met by the claim if the opening is open to an exterior environment when not blocked by another structure; for instance, in fig 1A, the opening 26 is open to the exterior environment, and partially blocked by the cover 48,  however, if the opening were temporarily blocked, for instance by a user’s thumb, it would still be an “opening” under a broadest reasonable interpretation of the term, even if temporarily blocked; as the opening in DiStefano is still an opening even if temporarily blocked by the removable, non-monolithic cover 4 thereof) forming a cavity configured to receive a slidable insert (plunger 10), and a handle (1) with a posterior end (end to which part 4 is attached); 
a cutting blade (11) coupled to the slidable insert (10), the slidable insert positioned within the cavity and extended through the posterior opening of the housing to form an activation mechanism (17) positioned posterior to the handle and the posterior opening (fig 1), the slidable insert moveable within the housing between a safe position in which the blade is covered by the sheath (fig 3) and an exposed position in which the blade is extended through the anterior opening and expose for cutting (fig 1), wherein the activation mechanism is configured to be engaged by the user to move the slidable insert from the safe position to the exposed position (pg. 1, 80-100), the activation mechanism including a rearward facing engagement surface at a posterior end thereof (top most surface of part 17 in fig 3); 
a protective cover (4) that extends posterior to the posterior opening and the posterior end of the handle and covers the rearward facing engagement surface to thereby impede accidental actuation of the activation mechanism (fig 13, since the part 4 covers the part 17 from at least any object that is to the rear and left facing surface of the handle in fig 3, and thus impedes accidental actuation from at least said angle; this is a reasonable interpretation under a BRI of the term “cover” since the “covering” shown in fig 1A performed by the part 48 by this part blocking at least portion of a surface of the actuator from being touched by an exterior object; in the same fashion, the cover 4 of DiStefano prevents at least some exterior objects from touching the actuator by blocking external objects from at least certain angles); 
a biasing member comprising a spring (25) located between the elongate housing and the slidable insert (see fig’s 2-3), wherein the biasing member biases the slidable insert to the safe position (pg. 2, lines 1-20); 
a latch mechanism (19) operable to lock the slidable insert in the exposed position (fig 2); and 
a release mechanism (combination of parts 23-24 and 8) positioned on the housing (fig 2) and providing a surface for actuation thereof (23), the release mechanism configured to unlock the latch mechanism when actuated (pg. 1 lines 100-113).
Regarding Claim 2, in Di Stefano the release mechanism is movable in a transverse direction of the housing (see fig’s 2-3) and fixed in a longitudinal direction of the housing (since the parts 23 does not move in a long direction of the housing, because it is bolted into the housing).
Regarding Claim 5, in Di Stefano the release mechanism includes a flange (23) integral with the housing and extending along a longitudinal direction (fig 2).
Regarding Claim 6, in Di Stefano the release mechanism is positioned on a top side of the housing (top of page fig 3) opposite a sharp side of the cutting blade (bottom page fig 3).
Regarding Claim 7, in Di Stefano the latch mechanism automatically locks when the slidable insert reaches the exposed position (pg. 1, lines 90-105).
Regarding Claim 8, in Di Stefano the assembly thereof further comprises a slot (see annotated fig 3 below) formed in the sheath, the slot configured to cut suture passed therethrough when the slidable member is in the safe position (since the slot is capable of allowing a suture to enter therethrough, which suture would be cut by the blade 11).

    PNG
    media_image1.png
    494
    306
    media_image1.png
    Greyscale


Regarding Claim 9, in Di Stefano the slot is oriented along a longitudinal direction of the housing (see annotated fig 3 above).
Regarding Claim 10, in Di Stefano the latch mechanism includes a deflectable latch (parts 18-19 and spring 21) with a hook (fig 5, 19) disposed at an end thereof (fig 5), the deflectable latch being disposed on the slidable insert 10 and being biased toward a latch surface of the housing (pg. 1, lines 90-100), wherein the hook is configured to engage with the latch surface to lock the slidable insert in the exposed position (pg. 1 lines 90-105).
Regarding Claim 11, in Di Stefano the release mechanism (8, 23, 24) includes a protrusion (24) configured to engage with the deflectable latch when the release mechanism is actuated to thereby disengage the hook from the latch surface to unlock the slidable insert from the exposed position (pg. 1, lines 105-113, and pg. 2 lines 1-15).
Regarding Claim 13, in Di Stefano wherein the biasing member is a coil spring (fig’s. 2-3, pg. 2 lines 5-10) that is compressed when the slidable insert is in the exposed position (see fig 2).
Regarding Claims 14-15, in Di Stefano the housing includes a second cavity (cavity in front of plunger 10), where the spring is disposed in the second cavity (fig 1) and per Claim 15, in Di Stefano the coil spring extends at least 70% of the distance between the anterior and posterior openings (at least when not compressed, as seen in fig 3).
Regarding Claim 16, in Di Stefano the housing has a trapezoidal cross section (in as much as the housing seems to resemble a trapezoid in shape, since it has some portions that are parallel and some portions that are not parallel to one another, see 112(b) interpretation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Di Stefano in view of USPN 6254621, Shackelford. 
Regarding Claims 3-4, Di Stefano discloses all the limitations of Claim 1 as discussed above.
Di Stefano lacks the cutting blade being a number 10 or number 11 surgical blade.
Shackelford discloses a retractable blade knife  which has an elongate housing extending between an anterior end and a posterior end defining a sheath (as it variably covers blade) having an anterior opening and forming a cavity (space within the housing) configured to receive a slidable insert and the said blade when retracted; and includes said opening configured to accommodate a size 10 or 11 surgical blade (col. 5, 35-50) in order to accommodate many sizes of blades based on user preferences, col. 5 lines 30-40. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Di Stefano by replacing the elongated blade thereof with a blade of the type disclosed in Shackelford of size 10 or 11 surgical blade in order to accommodate several sizes of blades as taught by Shackelford.

Claims 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Di Stefano in view of USPN 5779724 Werner.
Regarding Claim 12, Di Stefano discloses all the limitations of Claim 1 as discussed above.
Di Stefano lacks the release mechanism is positioned within 40 mm from the anterior opening.
Werner discloses that in a retractable surgical blade assembly it is common to have a sheath housing which is approximately 71 mm in length, col. 13, 5-15.  
It would have been an obvious matter of design choice to make the Di Stefano housing approximately 71 mm in length, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Also, in making the Di Stefano housing approximately 71 mm in length this would make the release assembly within 40 mm of such anterior opening since the Di Stefano release mechanism is within the front half anterior portion of the handle). 
Regarding Claim 17, Di Stefano discloses all the limitations of Claim 1 as discussed above. 
Di Stefano lacks the distance between the anterior opening and the posterior opening is in a range from 30-80 mm.
Werner discloses that in a retractable surgical blade assembly it is common to have a sheath housing which is approximately 71 mm in length, col. 13, 5-15.  
It would have been an obvious matter of design choice to make the Di Stefano housing approximately 71 mm in length, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Also, in making the Di Stefano housing approximately 71 mm in length this would make the distance between the anterior opening and the posterior opening is in a range from 30-80 mm.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 20120073143, Honda, in view of Di Stefano.  
Regarding Claim 18, Honda discloses a safety cutting device, comprising: an elongate housing (21) defining a sheath (interior portion of the housing) having an anterior opening (28) and a posterior opening (rear opening of part 22) forming a cavity (portion of housing which receives part 15) configured to receive a slidable insert (15 and 44); 
a cutting blade (41) coupled to the slidable insert (fig 2), the slidable insert positioned within the cavity and extended through the posterior opening of the housing (comparing fig 1 to fig 6, the rear of the slider 15 extends past the part 44 in the rear direction, and thus extends past and through the opening 22 at the rear of housing 21) to form a posterior activation mechanism (44), the slidable insert moveable within the housing between a safe position in which the blade is covered by the sheath and an exposed position in which the blade is extended through the anterior opening and exposed for cutting (par 0066), wherein the posterior activation mechanism is positioned posterior to the posterior opening (when in the position shown in fig 1) and configured to be engaged by the user to move the slidable insert from the safe position to the exposed position (par 0066-0070), the posterior activation mechanism including a longitudinal post (74) that extends a certain distance from the posterior opening and a rearward facing engagement surface at a posterior end of the post (rear most point of part 74); 
a protective cover (25, 31, 32) that extends from the posterior opening to a position posterior to the rearward facing engagement surface (fig 1) and covers the rearward facing engagement surface to thereby impede accidental actuation of the posterior activation mechanism (fig 1); 
Honda lacks (I) the posterior activation mechanism including a longitudinal post (74) that extends at least 15 mm from the posterior opening, and (II) a biasing member comprising a spring located between the elongate housing and the slidable insert, wherein the biasing member biases the slidable insert to the safe position; a latch mechanism operable to lock the slidable insert in the exposed position; and a release button positioned on the housing and providing a surface for actuation thereof, the release button configured to unlock the latch mechanism when actuated.
Regarding feature (I) above it would have been an obvious matter of design choice to make the longitudinal post of Honda extend at least 15 mm from the posterior opening, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  
Regarding feature (II) above, Di Stefano discloses a retractable safety cutter like the retractable cutter of Honda and discloses that the assembly includes a biasing member 25 comprising a spring 25 located between the elongate housing 2 and a slidable insert 10, wherein the biasing member biases the slidable insert to the safe position; a latch mechanism 18 operable to lock the slidable insert in the exposed position (fig 2); and a release button (23/24) positioned on the housing and providing a surface 23for actuation thereof, the release button configured to unlock the latch mechanism when actuated (pg. 1 lines 100-113).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify   Honda by including feature II as shown in Di Stefano in order to allow the blade thereof to be automatically retracted into the housing upon actuation of a release mechanism by a user, as taught in Di Stefano.
Regarding Claim 19, Honda discloses an elongate housing (21) defining a sheath (interior of housing) having an anterior opening (28) and forming a cavity (part of housing which receives part 15) configured to receive a slidable insert (15) and a handle (20) with a posterior end (rear end from which part 25 extends); 
a cutting blade (41) coupled to the slidable insert (fig 6), the slidable insert positioned within the cavity and moveable within the housing between a safe position in which the blade is covered by the sheath and an exposed position in which the blade is extended through the anterior opening and exposed for cutting (par 0066) by an activation mechanism (44, 74) positioned posterior to the handle (at least in the position shown in fig 1); 
a protective cover (25) that extends posterior to the posterior end of the handle (fig 1) and is configured to cover a rearward facing engagement surface (rear most point of part 74) to thereby impede accidental actuation of the activation mechanism (since the part 25 covers the part 74 at least in part and thus prevents contact from particular points.
Honda lacks a biasing member comprising a spring located between the elongate housing and the slidable insert, wherein the biasing member biases the slidable insert to the safe position; a latch mechanism operable to lock the slidable insert in the exposed position, the latch mechanism including a deflectable latch disposed on the slidable insert and being biased outward toward the housing, wherein the deflectable latch is configured to engage with a portion of the housing to lock the slidable insert in the exposed position; and a release mechanism positioned on the housing and configured to unlock the latch mechanism, the release mechanism including a flange monolithically formed with the housing and extending along a longitudinal direction, the flange being deflectable in a transverse direction, wherein the flange is configured to selectively engage with the deflectable latch to disengage the deflectable latch from the housing and allow the slidable insert to move to the safe position.
Di Stefano discloses a retractable safety cutter like the retractable cutter of Honda and discloses that the assembly includes a biasing member 25 comprising a spring 25 located between the elongate housing 2 and a slidable insert 10, wherein the biasing member biases the slidable insert to the safe position; a latch mechanism 18 operable to lock the slidable insert in the exposed position (fig 2); and a release button (23/24) positioned on the housing and providing a surface 23for actuation thereof, the release button configured to unlock the latch mechanism when actuated (pg. 1 lines 100-113), the release mechanism including a flange 23 monolithically formed with the housing and extending along a longitudinal direction (fig 2), the flange being deflectable in a transverse direction, wherein the flange is configured to selectively engage with the deflectable latch to disengage the deflectable latch from the housing and allow the slidable insert to move to the safe position (pg. 1 lines 100-115).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify   Honda by including the Di Stefano features discussed above in order to allow the blade thereof to be automatically retracted into the housing upon actuation of a release mechanism by a user, as taught in Di Stefano.
Regarding Claim 20, the Honda cutter modified by Di Stefano discloses all the limitations of Claim 19 as discussed above.
Modified Honda lacks the flange is a single injection molded part of the housing and having a length of at least 10 mm.
Regarding the flange being a single injection molded part of the housing, Product-by-Process claim limitations are not limited to the manipulations of the recited steps, but only the structure implied by the steps. Thus, the patentability of a product does not depend on its method of production, and if a product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even if the prior art product was made by a different process. See MPEP 2113. In this case, if the parts of the assembly which form the flange are integrally connected to the housing, as modified, then the product, no matter how it is formed, meets the claim.
Regarding the flange having a length of at least 10 mm.  
It would have been an obvious matter of design choice to make the Di Stefano housing approximately 10 mm in length, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPNs/USPGPUBs 6032553, 20140059864, 20140041235, 20090235533, 20080141539, 6015419, each discloses state of the art retractable blade instruments and thus each contain elements of the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724


/EVAN H MACFARLANE/Examiner, Art Unit 3724